Citation Nr: 0032627	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 70 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from May 1959 to November 
1962, and from August 1964 to December 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied an increased rating for the 
veteran's service connection PTSD.  

In August 2000, a hearing was held at the Board before the 
undersigned Veterans Law Judge (Board Member), designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  


REMAND

The veteran is entitled to a thorough examination which takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  The examiner who performed the veteran's latest 
examination in May 1998 did not have access to the veteran's 
claims file or other medical records, and did not provide a 
Global Assessment of Functioning score (GAF) as part of the 
examination.  In addition, the veteran at his hearing 
testified that his disability has increased in severity since 
that examination.  Therefore, the RO should schedule the 
veteran for another PTSD examination in which the examiner 
has an opportunity to examine the veteran's claims file prior 
to the examination.  The examiner should also provide a GAF 
for the veteran's psychiatric condition.  

At the hearing, the veteran's representative stated that the 
veteran has been diagnosed with another psychiatric condition 
besides PTSD (obsessive-compulsive personality disorder) but 
that it is impossible to separate that condition from his 
service-connected PTSD.  The Board notes that if it is 
medically determined that the impairment attributable to 
nonservice-connected and service-connected conditions cannot 
be distinguished, the benefit-of-the-doubt doctrine requires 
that all such impairment be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  The physician who examines the veteran's 
psychiatric condition should be informed of this 
circumstance.  

Prior to having the veteran undergo VA examination, however, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In addition, the veteran should be asked to provide an up-to-
date employment history, including attempts made since 
January 1998 to obtain gainful employment.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's psychiatric conditions.  This 
should specifically include any 
outstanding records from any VA 
facilities identified by the veteran.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative should be duly notified.

2.  The veteran should provide an up-to-
date employment history, including all 
attempts to secure gainful employment 
since January 1998 and the results 
thereof.  

3.  After all records received pursuant 
to the development requested in paragraph 
1 above, the veteran should be scheduled 
for a comprehensive psychiatric 
examination to assess the severity of his 
PTSD.  It is imperative that the entire 
claims file, to include a complete copy 
of this REMAND, be provided to, and 
reviewed by, the VA psychiatrist who is 
designated to examine the veteran.  All 
appropriate tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.

The examiner should not assign a 
percentage rating for the veteran's PTSD, 
but should render a multi-axial 
diagnosis, to include assignment of a GAF 
score and explanation of what the score 
means.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should expressly indicate whether it is 
possible to distinguish the 
symptomatology attributable to service-
connected psychiatric impairment from 
that attributable to any nonservice-
connected psychiatric impairment (to 
include any diagnosed personality 
disorder); and, if so, the percentage or 
portion of the assigned GAF score 
representing impairment due to the 
service-connected PTSD.  The examiner 
should clearly indicate if it is not 
possible to separate the symptoms and 
effects of the service-connected 
psychiatric disability from any 
nonservice-connected psychiatric 
disability.  However, however, if any 
separately diagnosed disorders are deemed 
related, this also should clearly be 
indicated.  The examiner should 
specifically address the effect of the 
service-connected PTSD.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim in light 
of all applicable evidence of record and 
all pertinent legal authority, and the 
recently amended/added statutory 
provisions to be codified at 38 U.S.C.A. 
§§ 5100-5107.  The RO must provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If the benefit sought by the veteran 
continues to be denied, the RO must 
furnish to him a supplemental statement 
of the case to him and his 
representative, and give them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



